Title: To James Madison from Walter Jones, 13 September 1801
From: Jones, Walter
To: Madison, James


Dear Sir.
Stevensburgh Septr. 13th. 1801.
Your directions brought me Safely to this Place, where I met a Letter from Mr. Wormiley, So pressing for a rejunction of our Party, that I have sent a message of notification & Excuse to the Bishop, especially as I have settled my business here, & can get 10 miles on this day.
It certainly is of no great Importance, but I write this principally on account of the Extract following of Mr. W. Letter—“I hear that Mr. Madison is to resign, Mr. Levi Lincoln to Succeed him, and Mr. John Nicholas to be appointed attorney General.”
I suppose you have heard, how the directors of the federal Party have laboured to impress the opinion generally, that a very Serious Schism has taken place in the administration—that the President has given himself up to the direction of Mr. Gallatin and the violent Jacobins of the East, and that the most merciless persecution of their opponents is to follow, that you & Some others Viewed these Measures with extreme disgust & much more such Stuff, as is calculated to Shake the attachment, the hopes, or the Confidence of the weak & Luke-warm. The above report is a portion of this Plan.
Two very plausible prospects of a purchase in this part are presented to me—I shall examine them—my Interest & happiness are intimately connected with a removal to some healthy Country or Town Situation, as may best present itself—in the latter Event, I have some Views, in respect to which I failed to take occasion to confer with you, and should I fail to see you in the City, I shall trouble you with a Letter.
Please to present me very kindly to the Ladies & accept my most friendly respects.
Walt: Jones
 

   RC (DLC: Rives Collection, Madison Papers). Docketed by JM.


   Ralph Wormeley, Jr., was an old acquaintance of JM’s (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 6:208 n. 12).


   Stevensburg is located about twenty miles northeast of Orange in Culpeper County, Virginia.

